Citation Nr: 1621083	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a lumbar spine disability.

The Veteran testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his lumbar spine disability is secondary to his service-connected coccyx fracture, with residuals of coccydynia.

The appellant was provided a VA examination in November 2011.  The examiner determined that the diagnosed lumbar spine condition was not caused by the Veteran's service-connected coccyx fracture.  However, he did not provide an opinion regarding aggravation or in-service incurrence.  Moreover, to the extent a low back disability is attributed to the service-connected coccyx fracture, the examiner needs to explain the symptomatology associated with each, to enable the Board to determine whether any nonduplicative symptoms exist.  For these reasons, an additional examination must be provided. 

During the March 2016 Board hearing, the Veteran reported that he was treated by the VA for his back condition.  However, VA treatment records have not been associated with the claims file.  On remand, VA medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's lumbar spine disability.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all lumbar spine disabilities found on examination.  Thereafter, an opinion should be provided for the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was caused by the Veteran's service-connected coccyx fracture? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was aggravated by (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected coccyx fracture?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  If the Veteran's lumbar spine disability was not caused or aggravated by his service-connected coccyx fracture, is it at least as likely as not (a 50 percent probability or more) that the lumbar spine is otherwise related to military service?

d.  If a low back disability is found to be related either to service or to the service-connected coccyx fracture, then the examiner should state whether it is possible to differentiate the symptoms of one from the other.  Put another way, does the low back disability involve any symptoms not also caused by the coccyx fracture?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must specifically discuss the report of back pain noted in the January 1969 service treatment record.

The examiner should note that the Veteran's reports of continuous back pain since service are deemed credible.  

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




